On August 7,1989, the Defendant was sentenced to ten (10) years on Count I, Theft; ten (10) years on Count II, Issuing a Bad Check; the sentences shall be served consecutively and the defendant shall be given credit for 34 days time served; Dangerous Designation.
On August 3, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Terrance Healow of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to run Counts I and II concurrently instead of consecutive to each other. All other portions of the sentence shall remain the same as originally imposed and the dangerous designation shall remain in effect.
The reason £or the dangerous designation is the fact that the defendant had been convicted of a felony within five (5) years.
The reasons for the concurrent sentence instead of consecutive are: (1) to conform to the plea agreement; (2) to obtain uniformity in sentencing; and (3) the crimes were non-violent offenses.